People ex rel. Cassar v Toulon (2022 NY Slip Op 06629)





People ex rel. Cassar v Toulon


2022 NY Slip Op 06629


Decided on November 18, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
PAUL WOOTEN, JJ.


2022-08982

[*1]The People of the State of New York, ex rel. Christopher J. Cassar, on behalf of Trevon Copeland, petitioner, 
vErrol D. Toulon, etc., et al., respondents.


Cassar Law Firm, P.C., Huntington, NY (Christopher J. Cassar pro se of counsel), for petitioner.
Raymond A. Tierney, District Attorney, Riverhead, NY (Christopher Turk of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Trevon Copeland upon his own recognizance or, in the alternative, to set reasonable bail upon Suffolk County Indictment No. 73015/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The petitioner has not demonstrated that the Supreme Court, Suffolk County, violated "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DUFFY, J.P., CHAMBERS, MALTESE and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court